Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 09/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
	Claims 1-19 and 21- 24 were previously pending and subject to the non-final office action mailed June 24th, 2022. In the Response, submitted August 29th, 2022, claims 1, 13, and 19 were amended, claim 25 was added, and no new matter was added. Therefore, claims 1-19 and 21-25 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on August 29th, 2022, have been fully considered and each argument will be respectfully addressed in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 12-22 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-19 and 21-25 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 10 of this final office action. 
	On pages 14-15 of the Response, the Applicant argues the following:
	“The method of claim 1 improves the narrow technical field of management transportation vessels within a supply chain network. As clarified in amended claim 1, after a plurality of input type for each of the plurality of pairs of locations is aggregated to generate data aggregates on a per node pair basis […] A best fit distribution may then be generated within the first set of execution containers of a computing cluster, on a per node pair basis, based on the data aggregates […] the best fit distribution is subsequently used during modeling. Specifically, to generate a plurality of scenarios, randomly-selected values for historical demand and usage characteristics are selected and weighted according to the best fit. Weighting the randomly-selected values according to the best fit distribution, which is based on the data aggregates, enables the system to run few simulations […] since an accurate, representative set of data values are used, without the need to simulate across all of the historical data. This both improves the underlying accuracy of the modeling, and reduces the resources required to perform the simulations.  […] This can reduce the amount of processing time required for modeling within the second set of containers, to generate a representative model of required transportation vessels. The result may be fewer containers used of the second set of containers, or shorter processing time within those containers, or both.
	As detailed in new claim 25, the best fit distribution, which is specific to historical time period, may also be updated periodically […] This ensures that the randomly-selected values are consistently being weighted according to a best fit distribution […].”
	The Examiner respectfully disagrees that the amended independent claim 1 and newly added claim 25 recite features that reflect an improvement to a technical field or additional elements that integrate the abstract idea into a practical application. Overall, amended claim 1 is directed towards receiving a plurality of inputs, aggregating a plurality of input types to generate data aggregates, determining from the data aggregates a best fit distribution for each of the input types based on a mean/variance/range for each data aggregate, generating scenarios based on historical information using weighted randomly-selected values, generating an optimized output including a range of numbers of transportation vessels required to meet a predetermined service level and a breakdown of recommended number of transportation vessels to own and a recommended number of transportation vessel to rent, determining an optimum number of vessels to own and an optimum number of vessels to rent in response to the received inputs and optimized output, and determining how to distribute the optimum number of vessels among a plurality of pairs of locations. Moreover, claim 25 provided features for updating a best fit distribution based on receiving inputs for an updated historical time period. These limitations are directed to, at least, mental processes and certain methods of organizing human activity. The Examiner notes, “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." (see MPEP 2106.04(a)(2)(III)(C)). Accordingly, the claimed steps discussed above, although recited as being performed using generic computer components, could be performed using mental steps of collecting information, analyzing the information, and displaying a particular result of the collection and analysis. Furthermore, the concepts of collecting information, evaluating the information using mathematical models, and determining an optimized output for an enterprise system including optimized recommendations for purchasing/renting vessels and determinations of how to distribute the optimum number of vessels amongst a plurality of pairs of locations recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).  
	The claimed computer components/tools themselves, namely the user interface, scenario generator executing within a first set of executing containers of a processing cluster, modeling engine executing within a second set of execution containers of the processing cluster, and simulation steps are recited at a high level such that they are considered no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). The Examiner further notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (MPEP 2106.04(d)(I)). Accordingly, the claimed computer components, in combination with the claim limitations, cannot be considered to integrate the judicial exception into a practical application as they are merely recited as tools or instructions to implement the abstract idea on a computer. Although the Applicant submits that the amended claim features may further improve the underlying accuracy of the modeling, reduce the resources required to perform the simulations, reduce the amount of processing time required for modeling within the second set of containers to generate a representative model (where the result may be fewer containers used of the second set of containers, or shorter processing time within those containers), the Examiner further notes that “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more (MPEP 2106.05 (f)). Thus, merely incorporating a set of general-purpose computing components (scenario generator, modeling engine, processing cluster, execution containers) to perform the claimed mathematical computations and mathematical analysis of received inputs to generate optimized outputs does not integrate the judicial exception, as discussed above, into a practical application or provide significantly more. 

	On pages 16 of the Response, the Applicant argues the following:
	“Additionally, the data aggregates are also used to determine how to distribute an optimum number of vessels to own and to rent amongst the plurality of pairs of locations within an enterprise system. The software tool can utilize information from the data aggregates to determine how to allocation the recommended number of vessels to own and to rent […] By using the aggregated data from the enterprise system to understand the needs […] a determination can be made regarding how to allocate transportation vessels. This imposes a meaningful limit on the abstract idea as recited in claim 1.”

	The Examiner respectfully disagrees that these features impose a meaningful limit on the abstract idea. As discussed above, the claimed concepts of collecting information, evaluating the information using mathematical models, and determining an optimized output for an enterprise system including optimized recommendations for purchasing/renting vessels and determinations of how to distribute the optimum number of vessels amongst a plurality of pairs of locations recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).  Accordingly, these features cannot impose a meaningful limit on the abstract idea because they are considered an abstract idea themselves. The software tool itself is recited at a high level of generality such that it is considered merely as a tool to implement the judicial exception using generic computing components. 

	On pages 16-17 of the Response, the Applicant argues the following:
	“The additional elements of claim 1 provide significantly more than the recited abstract idea, because claim 1, as amended, represent a non-routine improvement to the narrow technical field of management transportation vessels within a supply chain network […] Limitations that the courts have found to quality as “significantly more” when recited in a claim with a judicial exception include improvements to a technology or technical field […] the pending claims provide specific claim limitations that illustrate a particular way for setting up and executing an optimization analysis to determine a recommended number of transportation vessels to own and to rent within a large retail enterprise system […] the inclusion of additional technical details in claim 1 regarding how a best fit distribution is determined for a plurality of inputs  […] and the integration of the best fit distribution with the optimization analysis to weight randomly-selected values to enable simulation on only a representative sample of values amounts to significantly more […].
	Moreover, the additional details directed to inputs related to vessel cost received from the user interface and their integrate with the optimization analysis amounts to significantly more than the recited abstract idea […] This allows for more efficient use of the software tool because it can determine an exact optimum number of vessels to own and to rent (e.g., cost to rent) changes […].
	[…] the claimed elements are not taught by the prior art of record […] it is unconventional to utilize data aggregates generate on a per node pair basis to determine how to distribute the optimum number of vessels to own and the optimum number of vessels amongst the plurality of pairs of locations within the enterprise system. 

	The Examiner respectfully disagrees that the additional elements of claim 1 provide significantly more than the recited abstract idea. The Applicant submits that the claimed invention represents non-routine improvements and features that are unconventional because the claimed elements are not taught by the prior art of record or taught in current systems and methods for managing transportation vessels. The Examiner notes that “the search for an inventive concept should not be confused with a novelty or non-obviousness determination [….] As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter […] the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103” (see MPEP 2106.05(I)). The steps and features of claim 1, as discussed above, are directed towards collecting information, evaluating the information using mathematical models, and determining an optimized output for an enterprise system including optimized recommendations for purchasing/renting vessels and determinations of how to distribute the optimum number of vessels amongst a plurality of pairs of locations recites. These features are, at least, considered to recite concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Moreover, the claimed computer components/tools themselves, namely the software tool, user interface, scenario generator executing within a first set of executing containers of a processing cluster, modeling engine executing within a second set of execution containers of the processing cluster, and simulation steps are recited at a high level such that they are considered no more than mere instructions or tools to apply the judicial exception using generic computer components. Merely incorporating a set of general-purpose computing components (software tool, scenario generator, modeling engine, processing cluster, execution containers) to perform the claimed mathematical computations and mathematical analysis of received inputs to generate optimized outputs does not integrate the judicial exception into a practical application or provide significantly more (see MPEP 2106.05 (f)). The Examiner further notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Accordingly, the additional elements, as discussed above, of claim 1 are not found to provide significantly more than the recited abstract idea.

	On page 20 of the Response, the Applicant submits “Independent claim 13 includes limitations that are substantially similar to those discussed above in reference to patentability of independent claim 1. Therefore, for at least the same reasons provided for claim 1, it is submitted that independent claim 13 is patent eligible under 35 U.S.C. § 101”. Accordingly, the Examiner submits that the Examiner’s responses to the Applicant’s arguments above, with regard to independent claim 1, are relevant to independent claim 13.

	On page 22 of the Response, the Applicant submits “Independent claim 19 includes limitations that are substantially similar to those discussed above in reference to patentability of independent claim 1. Therefore, for at least the same reasons provided for claim 1, it is submitted that independent claim 19 is patent eligible under 35 U.S.C. § 101”. Accordingly, the Examiner submits that the Examiner’s responses to the Applicant’s arguments above, with regard to independent claim 1, are relevant to independent claim 19.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 22-29 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-19 and 21-24 have been fully considered and are considered to be persuasive. In view of the amendments, the independent claims and their dependents are found to overcome the prior art of record. The Examiner has provided a detailed explanation of why the claims are found to overcome the pertinent prior art of record on page 25 herein. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 
Step 1
	In this instant case, claims 1-12 and 25 are directed to a method (i.e. a process), claims 13-18 are directed to a system (i.e. a machine), and claims 19 and 21-24 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-19 and 21-24 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, mathematical concepts, and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites, in part:
Receiving inputs related to vessel cost from a user […] the inputs including a cost to buy, a vessel lifespan, an operation cost, and a rental cost;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see pg. 8, October 2019 Update). 

Dynamically receiving […] inputs related to historical transportation vessel usage, the inputs being a plurality of input types including a historical demand level and a plurality of historical usage characteristics for each of a plurality of pairs of locations.
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see pg. 8, October 2019 Update). 

Aggregating each input type for each of the plurality of pairs of locations to generate data aggregates on a per node pair basis; determining, from the data aggregates, a best fit distribution for each of the plurality of input types based on a mean, a variance, and a range for each data aggregate, wherein a best fit distribution is created on a per node pair basis for a historical time period; 
	This limitation, in part, is directed towards mathematical concepts. In particular, this limitation recites concepts of mathematical relationships and calculations (see MPEP 2106.04(a)(2)(I)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 
	
Generating […] a plurality of scenarios for each of the plurality of pairs of locations based on the historical vessel usage information using a randomly-selected value for the historical demand level and each of the plurality of usage characteristics, the randomly-selected value being weighted according to the best fit distribution for the historical demand and the corresponding historical usage characteristics;
	This limitation, in part, is directed towards mathematical concepts. In particular, this limitation recites concepts of mathematical relationships and calculations (see MPEP 2106.04(a)(2)(I)). Further, this limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Generating […] a per node pair optimized output, wherein each per node pair optimized output includes a range of numbers of transportation vessels required to meet a predetermined service level for each of the plurality of pairs of locations based on the historical demand and one of the plurality of historical usage characteristics; and 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Aggregating the per node pair optimized outputs to generate an optimized output of a number of transportation vessels required to meet the predetermined service level for the enterprise system, wherein the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system includes a range of numbers of transportation vessels required to meet the predetermined service level, and further includes a breakdown of a recommended number of transportation vessels to own and a recommended number of transportation vessels to rent.  
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

In response to receiving the inputs related to vessel cost and based in part on the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system, determining an optimum number of vessels to own and an optimum number of vessels to rent; 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Based on the data aggregates, determining how to distribute the optimum number of vessels to own and the optimum number of vessels amongst the plurality of pairs of locations;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Concurrently displaying […] a graphical representation of the per node pair optimized outputs and a graphical representation of the aggregate optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system. 
	This limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Thus, claim 1 and claims 2-12 and 25, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract ideas. 

	Claim 2 recites “wherein the transportation vessels include transportation vessels of a plurality of types, the plurality of types varying based on size and specialty”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 3 recites “wherein the specialty is selected from standard, refrigeration, freight, lift gate, and dry”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	
	Claim 4 recites “wherein the plurality of transportation vessels including transportation vessels of a plurality of classifications, the plurality of classifications varying based on a cost model”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 5 recites “wherein the optimized output of the number of transportation vessels required to meet the predetermined service level is determined based on a combination of transportation 24Attorney Docket No.: 16386.0169US01-201806908 vessels of the plurality of classifications, and wherein the optimized output of the number corresponds to a minimum cost associated with operation of the transportation vessels”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 6 recites “wherein the cost model includes one or more inputs selected from among: fixed purchase costs, variable purchase costs, rental costs, leasing costs, currency and/or exchange rate fluctuations, and fuel costs”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

	Claim 7 recites “wherein the usage characteristics include transit time between pairs of locations, dwell time, demand shipment, and trailer volume utilization”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information in a manner that sis analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 8 recites “wherein dwell time includes unloading time, and unused time”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information in a manner that sis analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 9 recites “wherein the predetermined service level is the percentage of time that a delivery is on time”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 10 recites “wherein the predetermined service level is 98%”. This limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 11 recites “wherein the transportation vessels include vessels owned by the enterprise system and vessels leased by the enterprise system”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 12 recites “wherein generating the optimized output of the number of transportation vessels required to meet the predetermined service level is performed once per week”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 25 recites “wherein the best fit distributions are updated periodically based on receiving inputs related to historical transportation vessel usage for an update historical time period”. This limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).


	Claim 13 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, claim 13 recites the same abstract ideas as discussed above with regard to claim 1. Thus, claim 13 and claims 14-18, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract ideas. 

	Claim 14 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, claim 14 recites the same abstract ideas as discussed above with regard to claim 4.

	Claim 15 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, claim 15 recites the same abstract ideas as discussed above with regard to claim 5.

	Claim 16 recites limitations that are substantially similar and analogous to those recited in claim 6. Thus, claim 16 recites the same abstract ideas as discussed above with regard to claim 6.
	
	Claim 17 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, claim 17 recites the same abstract ideas as discussed above with regard to claim 7.
	
	Claim 18 recites “providing a […] view of the optimized number of transportation vessels required to meet a predetermined service level at one o more of the plurality of pairs of locations”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 19 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, claim 19 recites the same abstract ideas as discussed above with regard to claim 1. Thus, claim 19 and claims 20-24, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract ideas. 

	Claim 21 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, claim 21 recites the same abstract ideas as discussed above with regard to claim 4.

	Claim 22 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, claim 22 recites the same abstract ideas as discussed above with regard to claim 5.

	Claim 23 recites limitations that are substantially similar and analogous to those recited in claim 6. Thus, claim 23 recites the same abstract ideas as discussed above with regard to claim 6.
	
	Claim 24 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, claim 24 recites the same abstract ideas as discussed above with regard to claim 7.
	
	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	Claims 1 and 2-12, 25, by virtue of dependence, recite additional elements of a user interface, software tool, computing system, a scenario generator, first set of execution containers of a processing cluster communicatively connected to the computing system, modeling engine,  second set of execution containers of the processing cluster,  enterprise system, performance of a simulation (performing for each of the generated scenarios a simulation for each of the plurality of pairs of locations), and features for transmitting data over a network (receiving inputs via a user interface and software tool, displaying graphical information on a user interface). The user interface, software tool, computing system, scenario generator, modeling engine, first and second set of execution containers of a processing cluster, and features for performing a simulation to generate optimized outputs are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the enterprise system and performance of a simulation (performing for each of the generated scenarios a simulation for each of the plurality of pairs of locations) is considered to merely be generally linking the use of the abstract idea (generating the optimized output) to a particular technological environment (see MPEP 2106.05(h)).

	Claims 13-18 recite additional elements of a computing system, data store, processor, a memory storing instructions, a scenario generator, first set of execution containers of a processing cluster communicatively connected to the computing system, modeling engine,  second set of execution containers of the processing cluster,  a user interface, enterprise system, performance of a simulation (performing for each of the generated scenarios a simulation for each of the plurality of pairs of locations), and features for transmitting data over a network (receiving inputs via a user interface and computing system, displaying graphical information on a user interface). The computing system, data store, processor, scenario generator, modeling engine, first and second set of execution containers of a processing cluster, user interface, feature for performing a simulation to generate optimized outputs, and memory storing instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the enterprise system and performance of a simulation (performing for each of the generated scenarios a simulation for each of the plurality of pairs of locations) is considered to merely be generally linking the use of the abstract idea (generating the optimized output) to a particular technological environment (see MPEP 2106.05(h)).

	Claim 18 recites the additional element of a user interface providing a selectable view. The user interface is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 19 and 21-24 recite additional elements of a non-transitory computer readable medium, computing system, a software tool, a scenario generator, first set of execution containers of a processing cluster communicatively connected to the computing system, modeling engine,  second set of execution containers of the processing cluster, a user interface, enterprise system, performance of a simulation (performing for each of the generated scenarios a simulation for each of the plurality of pairs of locations), and features for transmitting data over a network (receiving inputs via a computing system, displaying graphical information on a user interface). The non-transitory computer readable medium, computing system, scenario generator, modeling engine, first and second set of execution containers of a processing cluster, user interface, feature for performing a simulation to generate optimized output, and software tool are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the enterprise system and performance of a simulation (performing for each of the generated scenarios a simulation for each of the plurality of pairs of locations) is considered to merely be generally linking the use of the abstract idea (generating the optimized output) to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, the software tool, computing system, scenario generator, first set of execution containers of a processing cluster communicatively connected to the computing system, modeling engine,  second set of execution containers of the processing cluster, user interface, enterprise system, performance of a simulation, data store, processor, memory storing instructions, non-transitory computer readable medium, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-19 and 21-25 do not recite additional elements that integrate the judicial exception into a practical application. 

	Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-19 and 21-25 are merely left with a software tool, computing system, scenario generator, first set of execution containers of a processing cluster communicatively connected to the computing system, modeling engine,  second set of execution containers of the processing cluster, user interface, enterprise system, performance of a simulation, data store, processor, memory storing instructions, non-transitory computer readable medium, and features for transmitting data over a network. 
	Claims 1-19 and 21-25 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-19 and 21-25 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The software tool, computing system, scenario generator, modeling engine, first and second set of execution containers of a processing cluster, data store, processor, memory storing instructions, user interface, feature for performing a simulation to generate optimized outputs, and non-transitory computer readable medium are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the enterprise system and performance of a simulation (performing for each of the generated scenarios a simulation for each of the plurality of pairs of locations) is considered to merely be generally linking the use of the abstract idea (generating the optimized output) to a particular technological environment (see MPEP 2106.05(h)).
	Viewed as a whole, claims 1-19 and 21-25, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-19 and 21-25 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-19 and 21-25 are rejected under 35 U.S.C § 101. 

Examiner Notes
	Independent claims 1, 13, and 19 have been found to overcome the cited art of record. Further, claims 2-12, 14-18, and 21-25, by virtue of dependence, recite the same limitations as claims 1, 13, and 19 that overcome the cited art of record. The following is a statement of reasons for the indication of claims 1, 13, and 19 being found to overcome the cited art of record. None of the prior art of record, taken individual or in combination, teach or suggest the specific series of logical operations of independent claims 1, 13, and 19. Further, it would not have been obvious to one of ordinary skill in the art to have combined the teachings or suggestions of the prior art of record without the benefit of hindsight.

	The prior art references most closely resembling the Applicant’s claimed invention are as follows:
	Tajammul et al. U.S. Publication No. 2019/0180399;
	Alonso-Mora et al. U.S. Publication No. 2018/0224866;
	Balva U.S. Publication No. 20210142248;
	Weas U.S. Publication No. 2007/0168217;
	Baker et al. U.S. Publication No. 2017/0083844;
	Yang et al. “Modeling fleet planning strategy based on multimode investment” (2009);

	Tajammul discloses a teaches a forecasting platform that is configured to receive historical data associated with a client organization including location distribution information, projected growth information, historical work order information, work order frequency information, and vehicle information relating to vehicles used to carry out the historical work orders associated with the locations in order to generate a simulation. Further, Tajammul teaches that the projected growth information is indicative of a generalized forecast of production that is based on analyzing production trends and the location distribution information also includes locations that may be destinations for a work order. Further, the forecasting platform is configured to generate sets of simulated work orders and perform a simulation for each simulated work order in a set of simulated work orders, where the simulated work orders may be based on historical information (projected growth information, location distribution information, work order occurrence information, etc.) and scheduling information (vehicles used to carry out historical work orders, driver information, etc.). Further, Tajammul teaches a platform configured to compare an organization’s vehicle capacity to a threshold capacity value associated with a number of vehicles required to perform the set of simulated work orders in order to determine whether the organization would be capable of efficiently performing the set of work orders, such that the platform may then generate a recommendation for hiring additional/fewer driver and/or purchasing/selling vehicles in accordance with the determination. Further, the forecasting platform can consider simulated location information for the set of simulated work orders and vehicle information for the fleet of vehicles capable of performing the set of simulated work orders, such that the forecasting platform can determine optimal vehicles to assign to the routes of the simulated work orders. 
	Tajammul, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 13, and 19. In particular, Tajammul does not teach receiving inputs related to vessel cost from a user interface, the inputs including a cost to buy, a vessel lifespan, an operating cost, and a rental cost. Further, Tajammul does not teach aggregating a plurality of input types for each of the plurality of pairs of locations to generate data aggregates on a per node pair basis and determining from the data aggregates a best fit distribution for each of the plurality of input types based on a mean, a variance, and a range for each data aggregate, wherein a best fit distribution is created on a per node pair basis for a historical time period. Further, Tajammul does not teach generating a plurality of scenarios for each of the plurality of pairs of locations based on historical vessel usage information using a randomly-selected value for the historical demand level and each of the plurality of usage characteristics, the randomly selected values being weighted according to the best fit distribution for the historical demand and the corresponding historical usage characteristics. Further, Tajammul does not teach in response to receiving the inputs related to vessel cost and based in part on the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system, determining an optimum number of vessels to own and an optimum number of vessels to rents. Further, Tajammul does not teach based on the data aggregates, determining how to distribute the optimum number of vessels to own and the optimum number of vessels amongst the plurality of pairs of locations. 

	Alonso-Mora discloses a system configured to obtain historical demand/vehicle usage data in order to generate a probability distribution that is used to execute a simulation of predicted transportation service requests based on origin-destination pairs. Further, the system may sample the requests by executing a function that applies randomly generated values to the variables corresponding to the historical frequency data, origin-destination pairs, and predicted demand. Alonso-Mora, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 13, and 19. In particular, Alonso-Mora does not teach receiving inputs related to vessel cost from a user interface, the inputs including a cost to buy, a vessel lifespan, an operating cost, and a rental cost. Further, Alonso-Mora does not teach dynamically receiving, at a software tool implemented on a computing system, inputs related to historical transportation vessel usage, the inputs being a plurality of input types including a historical demand level and a plurality of historical usage characteristics, wherein inputs are received for each of a plurality of pairs of locations. Further, Alonso-Mora does not teach aggregating a plurality of input types for each of the plurality of pairs of locations to generate data aggregates on a per node pair basis and determining from the data aggregates a best fit distribution for each of the plurality of input types based on a mean, a variance, and a range for each data aggregate, wherein a best fit distribution is created on a per node pair basis for a historical time period. Further, Alonso-Mora does not teach generating a plurality of scenarios for each of the plurality of pairs of locations based on historical vessel usage information using a randomly-selected value for the historical demand level and each of the plurality of usage characteristics, the randomly selected values being weighted according to the best fit distribution for the historical demand and the corresponding historical usage characteristics. Further, Alonso-Mora does not teach performing a simulation for each of the plurality of pairs of locations and generating, for each simulation performed, a per node pair optimized output, wherein each per node pair optimized output includes a range of numbers of transportation vessels required to meet a predetermined service level for each of the plurality of pairs of locations based on the historical demand and one of the plurality of historical usage characteristics. Further, Alonso-Mora does not teach  aggregating the per node pair optimized outputs to generate an optimized output of a number of transportation vessels required to meet the predetermined service level for the enterprise system, wherein the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system includes a range of numbers of transportation vessels required to meet the predetermined service level, and further includes a breakdown of a recommended number of transportation vessels to own and a recommended number of transportation vessels to rent. Further, Alonso-Mora does not teach in response to receiving the inputs related to vessel cost and based in part on the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system, determining an optimum number of vessels to own and an optimum number of vessels to rents. Further, Alonso-Mora does not teach based on the data aggregates, determining how to distribute the optimum number of vessels to own and the optimum number of vessels amongst the plurality of pairs of locations. Further, Alonso-Mora does not teach concurrently displaying, on the user interface, a graphical representation of the per node pair optimized outputs and a graphical representation of the aggregate optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system.

	Balva discloses a system comprising a simulator that is configured to obtain historical data for a service area (including historical demand data, types of vehicles utilized, and types of services provided) in order to predict demand in the particular service area, run simulations based on the obtained historical data, and assign routes to vehicles of the transportation service. Further, the historical data values (equivalent to usage characteristics) used by the simulator may be weighted by the system in a way that more recent data has more of an impact than data from the distant past. Balva, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 13, and 19. In particular, Balva does not teach receiving inputs related to vessel cost from a user interface, the inputs including a cost to buy, a vessel lifespan, an operating cost, and a rental cost. Further, Balva does not teach dynamically receiving, at a software tool implemented on a computing system, inputs related to historical transportation vessel usage, the inputs being a plurality of input types including a historical demand level and a plurality of historical usage characteristics, wherein inputs are received for each of a plurality of pairs of locations. Further, Balva does not teach aggregating a plurality of input types for each of the plurality of pairs of locations to generate data aggregates on a per node pair basis and determining from the data aggregates a best fit distribution for each of the plurality of input types based on a mean, a variance, and a range for each data aggregate, wherein a best fit distribution is created on a per node pair basis for a historical time period. Further, Balva does not teach generating a plurality of scenarios for each of the plurality of pairs of locations based on historical vessel usage information using a randomly-selected value for the historical demand level and each of the plurality of usage characteristics, the randomly selected values being weighted according to the best fit distribution for the historical demand and the corresponding historical usage characteristics. Further, Balva does not teach performing a simulation for each of the plurality of pairs of locations and generating, for each simulation performed, a per node pair optimized output, wherein each per node pair optimized output includes a range of numbers of transportation vessels required to meet a predetermined service level for each of the plurality of pairs of locations based on the historical demand and one of the plurality of historical usage characteristics. Further, Balva does not teach  aggregating the per node pair optimized outputs to generate an optimized output of a number of transportation vessels required to meet the predetermined service level for the enterprise system, wherein the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system includes a range of numbers of transportation vessels required to meet the predetermined service level, and further includes a breakdown of a recommended number of transportation vessels to own and a recommended number of transportation vessels to rent. Further, Balva does not teach in response to receiving the inputs related to vessel cost and based in part on the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system, determining an optimum number of vessels to own and an optimum number of vessels to rents. Further, Balva does not teach based on the data aggregates, determining how to distribute the optimum number of vessels to own and the optimum number of vessels amongst the plurality of pairs of locations. Further, Balva does not teach concurrently displaying, on the user interface, a graphical representation of the per node pair optimized outputs and a graphical representation of the aggregate optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system.

	Weas discloses a system configured to intelligently develop a forecast of how many new cars should be purchased for inclusion in a vehicle fleet during an upcoming future time period, such as during the current or next fiscal year. Further, Weas teaches that a fleet database may be updated to reflect the quantity and types of vehicles that are incoming to the fleet (such as the purchased vehicles based on the intelligent assessment of fleet needs), where the fleet database may indicate a “buy type” for each incoming vehicle that indicates whether it is a vehicle purchased as a used vehicle or as a lease vehicle. Weas, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 13, and 19. In particular, Weas does not teach receiving inputs related to vessel cost from a user interface, the inputs including a cost to buy, a vessel lifespan, an operating cost, and a rental cost. Further, Weas does not teach dynamically receiving, at a software tool implemented on a computing system, inputs related to historical transportation vessel usage, the inputs being a plurality of input types including a historical demand level and a plurality of historical usage characteristics, wherein inputs are received for each of a plurality of pairs of locations. Further, Weas does not teach aggregating a plurality of input types for each of the plurality of pairs of locations to generate data aggregates on a per node pair basis and determining from the data aggregates a best fit distribution for each of the plurality of input types based on a mean, a variance, and a range for each data aggregate, wherein a best fit distribution is created on a per node pair basis for a historical time period. Further, Weas does not teach generating a plurality of scenarios for each of the plurality of pairs of locations based on historical vessel usage information using a randomly-selected value for the historical demand level and each of the plurality of usage characteristics, the randomly selected values being weighted according to the best fit distribution for the historical demand and the corresponding historical usage characteristics. Further, Balva does not teach performing a simulation for each of the plurality of pairs of locations and generating, for each simulation performed, a per node pair optimized output, wherein each per node pair optimized output includes a range of numbers of transportation vessels required to meet a predetermined service level for each of the plurality of pairs of locations based on the historical demand and one of the plurality of historical usage characteristics. Further, Weas does not teach aggregating the per node pair optimized outputs to generate an optimized output of a number of transportation vessels required to meet the predetermined service level for the enterprise system, wherein the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system includes a range of numbers of transportation vessels required to meet the predetermined service level. Further, Weas does not teach in response to receiving the inputs related to vessel cost and based in part on the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system, determining an optimum number of vessels to own and an optimum number of vessels to rents. Further, Weas does not teach based on the data aggregates, determining how to distribute the optimum number of vessels to own and the optimum number of vessels amongst the plurality of pairs of locations. Further, Weas does not teach concurrently displaying, on the user interface, a graphical representation of the per node pair optimized outputs and a graphical representation of the aggregate optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system.

	Baker discloses a system and method for efficiently managing fleet asset activities, such as scheduling trucks for performing projects (transporting materials from a source to a destination site). The system may comprise a reporting module that is configured to determine and display (using bar, table, or quadrant graphs) the optimal number of vehicles to operate for each project (including a node pair associated with transporting materials from source to destination) and statistics regarding individual and/or fleetwide operations. Baker, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 13, and 19. In particular, Baker does not teach receiving inputs related to vessel cost from a user interface, the inputs including a cost to buy, a vessel lifespan, an operating cost, and a rental cost. Further, Baker does not teach dynamically receiving, at a software tool implemented on a computing system, inputs related to historical transportation vessel usage, the inputs being a plurality of input types including a historical demand level and a plurality of historical usage characteristics, wherein inputs are received for each of a plurality of pairs of locations. Further, Baker does not teach aggregating a plurality of input types for each of the plurality of pairs of locations to generate data aggregates on a per node pair basis and determining from the data aggregates a best fit distribution for each of the plurality of input types based on a mean, a variance, and a range for each data aggregate, wherein a best fit distribution is created on a per node pair basis for a historical time period. Further, Baker does not teach generating a plurality of scenarios for each of the plurality of pairs of locations based on historical vessel usage information using a randomly-selected value for the historical demand level and each of the plurality of usage characteristics, the randomly selected values being weighted according to the best fit distribution for the historical demand and the corresponding historical usage characteristics. Further, Baker does not teach performing a simulation for each of the plurality of pairs of locations and generating, for each simulation performed, a per node pair optimized output, wherein each per node pair optimized output includes a range of numbers of transportation vessels required to meet a predetermined service level for each of the plurality of pairs of locations based on the historical demand and one of the plurality of historical usage characteristics. Further, Baker does not teach  aggregating the per node pair optimized outputs to generate an optimized output of a number of transportation vessels required to meet the predetermined service level for the enterprise system, wherein the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system includes a range of numbers of transportation vessels required to meet the predetermined service level, and further includes a breakdown of a recommended number of transportation vessels to own and a recommended number of transportation vessels to rent. Further, Baker does not teach in response to receiving the inputs related to vessel cost and based in part on the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system, determining an optimum number of vessels to own and an optimum number of vessels to rents. Further, Baker does not teach based on the data aggregates, determining how to distribute the optimum number of vessels to own and the optimum number of vessels amongst the plurality of pairs of locations. 

	Yang discloses a fleet planning strategy and a study of how to gradually adjust a fleet size and composition for an existing fleet in accordance with a future demand. In particular, according to the route and transport demand, the disclosed strategy and model combines fleet schedule planning with composition planning and considers the transport capacity of the existing ships, scraping of old ships, and various types of ship investments. The disclosed mathematical model considers a plurality of variables and parameters, including the market price of a new ship or second-hand ship, the total rent of particular ships, capacity of ships, maximum transport demand on various routes, and operating income of each ship type among other factors. Yang, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 13, and 19. In particular, Yang does not teach dynamically receiving, at a software tool implemented on a computing system, inputs related to historical transportation vessel usage, the inputs being a plurality of input types including a historical demand level and a plurality of historical usage characteristics, wherein inputs are received for each of a plurality of pairs of locations. Further, Yang does not teach aggregating a plurality of input types for each of the plurality of pairs of locations to generate data aggregates on a per node pair basis and determining from the data aggregates a best fit distribution for each of the plurality of input types based on a mean, a variance, and a range for each data aggregate, wherein a best fit distribution is created on a per node pair basis for a historical time period. Further, Yang does not teach generating a plurality of scenarios for each of the plurality of pairs of locations based on historical vessel usage information using a randomly-selected value for the historical demand level and each of the plurality of usage characteristics, the randomly selected values being weighted according to the best fit distribution for the historical demand and the corresponding historical usage characteristics. Further, Yang does not teach performing a simulation for each of the plurality of pairs of locations and generating, for each simulation performed, a per node pair optimized output, wherein each per node pair optimized output includes a range of numbers of transportation vessels required to meet a predetermined service level for each of the plurality of pairs of locations based on the historical demand and one of the plurality of historical usage characteristics. Further, Yang does not teach  aggregating the per node pair optimized outputs to generate an optimized output of a number of transportation vessels required to meet the predetermined service level for the enterprise system, wherein the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system includes a range of numbers of transportation vessels required to meet the predetermined service level, and further includes a breakdown of a recommended number of transportation vessels to own and a recommended number of transportation vessels to rent. Further, Yang does not teach in response to receiving the inputs related to vessel cost and based in part on the optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system, determining an optimum number of vessels to own and an optimum number of vessels to rents. Further, Yang does not teach based on the data aggregates, determining how to distribute the optimum number of vessels to own and the optimum number of vessels amongst the plurality of pairs of locations. Further, Yang does not teach concurrently displaying, on the user interface, a graphical representation of the per node pair optimized outputs and a graphical representation of the aggregate optimized output of the number of transportation vessels required to meet the predetermined service level for the enterprise system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628